Per Curiam.

Plaintiff has waived the assignment of error that the Court of Appeals erred in denying the application for a separate finding of fact and conclusions of law. The other question presented by this appeal is whether the deeds in question are valid and binding conveyances as against plaintiff. Both lower courts, after a consideration of all the evidence, rendered judgment for the defendants. The record in the case does not warrant this court disturbing that judgment based on facts passed on by both lower courts.
The judgment is affirmed.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Stewart, Middleton, Matthias and Hart, JJ., concur.